Case 7:20-cv-05877-VB Document 12 Filed 09/29/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KRISTYN VANDERBERG-REED,
Plaintiff,
Vv.
ORDER
MOUNT VERNON, a New York municipality;
and DEBORAH REYNOLDS, individually and: 20 CV 5877 (VB)
in her official capacity as Comptroller of Mount
Vernon,
Defendants.

On July 28, 2020, plaintiff Kristyn Vanderberg-Reed commenced the instant action
against defendants Mount Vernon and Deborah Reynolds. (Doc. #1).

On August 8, 2020, plaintiff docketed a proof of service indicating service on defendant
Mount Vernon on August 3, 2020. (Doc. #7). Accordingly, Mount Vernon had until August 24,
2020, to respond to the complaint. See Fed. R. Civ. P. 12(a)(1)(A)Q@).

On August 10, 2020, plaintiff docketed a waiver of service signed by defendant
Reynolds. (Doc. #8). Pursuant to this waiver, Reynolds had until September 28, 2020, to
respond to the complaint. See Fed. R. Civ. P. 4(d)(3). On September 28, 2020, Reynolds filed an
answer to the complaint. (Doc. #9).

To date, defendant Mount Vernon has neither appeared in this action nor answered,
moved, or otherwise responded to the complaint.

Accordingly, provided that defendant Mount Vernon remains in default, plaintiff is
ORDERED to seek a certificate of default as to defendant Mount Vernon by October 13, 2020,
and thereafter to move, by order to show cause and in accordance with the Court’s Individual
Practices, for default judgment against defendant Mount Vernon by October 27, 2020. If
plaintiff fails to satisfy either deadline, the Court may dismiss the case as to defendant
Mount Vernon without prejudice for failure to prosecute or failure to comply with court
orders. Fed. R. Civ. P. 41(b).

Dated: September 29, 2020
White Plains, NY

 

 

Vincent L. Briccetti
United States District Judge
